Citation Nr: 0125543	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-43 489	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
to the eyes.

2.  Entitlement to service connection for residuals of cold 
injury to the ears, nose, cheeks, hands, and feet.

3.  Entitlement to service connection for arthritis of the 
hips and osteoporosis, to include the question of entitlement 
to service connection for arthritis of the hips and 
osteoporosis due to cold injury.

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disability of the left leg due to surgery 
performed by VA on June 10, 1997.

5.  Evaluation of a service-connected duodenal ulcer, rated 
10 percent disabling from March 19, 1996.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to August 
1963.

By a decision entered in June 1996, the RO in St. Louis, 
Missouri, among other things, granted service connection for 
bilateral hearing loss and a duodenal ulcer, assigned zero 
percent (noncompensable) evaluations therefor, effective from 
March 19, 1996, and denied service connection for periodontal 
disease and residuals of burns to the eyes.  The veteran's 
file was thereafter transferred to the RO in Los Angeles, 
California.  He perfected an appeal with regard to the matter 
of the evaluations assigned for bilateral hearing loss and a 
duodenal ulcer, and with respect to the matter of his 
entitlement to service connection for periodontal disease and 
residuals of burns to the eyes.  In October 1996, while his 
appeal was pending, the Los Angeles RO entered a decision 
increasing the evaluation for the service-connected duodenal 
ulcer from zero to 10 percent, effective from March 19, 1996.

In September 1997, the veteran testified at a hearing before 
the undersigned member of the Board of Veterans' Appeals 
(Board) at the Los Angeles RO.  By a decision entered in 
January 1998, the Board denied the claim for a compensable 
evaluation for bilateral defective hearing and the claim for 
service connection for periodontal disease.  The remaining 
claims-pertaining to service connection for residuals of 
burns to the eyes and the evaluation to be assigned for the 
service-connected duodenal ulcer-were remanded to the RO for 
additional development.

In December 1998, while the case was in remand status, the 
Los Angeles RO denied the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for disability of the left 
leg due to surgery performed by VA on June 10, 1997.  
Thereafter, in March 1999, the RO also denied service 
connection for cold injuries to the hands and feet, 
arthritis, and osteoporosis.  The veteran perfected an appeal 
of those decisions, the RO confirmed and continued its prior 
decisions pertaining to his eyes and duodenal ulcer, and he 
had a videoconference hearing before the undersigned member 
of the Board in May 2001.

In its January 1998 remand, the Board framed the claim 
pertaining to the veteran's duodenal ulcer in terms of his 
entitlement to an increased evaluation.  More recently, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the veteran's duodenal ulcer 
claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating assigned, the Board has re-characterized that issue as 
set forth above, on the title page of this decision and 
preliminary order.

The RO has heretofore characterized the veteran's cold injury 
claim as pertaining only to his hands, feet, and hips.  In a 
January 1999 submission, however, the veteran indicated that 
his ears, nose, and cheeks had also been injured by cold 
during service, and listed as residuals things such as 
abnormal skin color, "breakdown" of cold injury scars, and 
scale-like squamous cell carcinoma.  He also testified that 
he has an indentation on his nose due to frostbite, and he 
has made statements to the effect that the claimed disability 
of his hips can be attributed, not only to cold injury during 
service, but also to a fall he sustained during his period of 
active military duty.  Consequently, and for purposes of 
clarity, the Board has re-characterized the veteran's cold 
injury and hip claims as set forth above.

In May 1999, the veteran raised the matter of his entitlement 
to increased ratings for service-connected defective hearing 
and gout.  Inasmuch as the record before the Board does not 
reflect that this matter has been adjudicated, it is referred 
to the RO for further action, as appropriate.

(Issues 1-3 and 5, above, are addressed in the REMAND below.)


FINDING OF FACT

The veteran has additional disability of the left leg that 
can be attributed to surgery performed by VA on June 10, 
1997; the additional disability is not attributable to his 
own willful misconduct, and is neither the result of the 
natural progress of the condition for which surgical 
treatment was undertaken, nor the necessary or intended 
result of such treatment.


CONCLUSION OF LAW

The criteria for an award of compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for disability of the left leg, based 
on surgery performed by VA on June 10, 1997, have been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.358, 3.800 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159); VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 
1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for disability of the left 
leg.  He contends that he has additional disability of that 
leg that can be attributed to surgery performed by VA on June 
10, 1997.

Section 1151 of Title 38, United States Code, was amended 
during the pendency of the veteran's appeal.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998).  The 
version of section 1151 in effect when the veteran filed his 
claim in August 1997 does not require a showing of VA fault.  
That version of the law provides, in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of . . . surgical treatment, . . . 
not the result of such veteran's own willful 
misconduct . . . and such injury or 
aggravation results in additional disability 
to . . . such veteran, disability . . . 
compensation . . . shall be awarded in the 
same manner as if such disability [or] 
aggravation . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See 38 C.F.R. §§ 3.358(a), 
3.800(a) (2001) (to the same effect).

To determine whether additional disability exists within the 
meaning of the law, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1) (2001).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury is the condition which the specific medical 
or surgical treatment was designed to relieve.  Id. 
§ 3.358(b)(1)(ii).

In order to establish entitlement to compensation, it is 
necessary to show that the additional disability is actually 
the result of disease or injury, or aggravation of an 
existing disease or injury, attributable to the medical or 
surgical treatment, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (2001).  Compensation is not payable 
for the continuance or natural progress of disease or 
injuries for which treatment was authorized, and compensation 
can be awarded on the basis of aggravation only if there is 
proof that the aggravation resulted from disease or injury, 
or aggravation of an existing disease or injury, suffered as 
a result of treatment.  Id. § 3.358(b)(2), (c)(2).

Compensation is also not payable for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(2001).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment are not to be considered uncertain or unintended 
solely because it had not been determined at the time that 
consent was given whether the treatment would in fact be 
administered.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that the evidence supports 
the veteran's claim for compensation benefits for additional 
disability of the left leg under the former version of 
38 U.S.C.A. § 1151.  The record shows that he underwent a 
coronary artery bypass graft at a VA facility on June 10, 
1997, using bilateral saphenous veins, and that the surgical 
wound on his left leg became infected.  The infection led to 
cellulitis and possible necrosis, and required repeated 
hospitalization, antibiotics, and debridement.  The veteran 
has complained that he has had pain in his left leg ever 
since, and when he was examined by VA in November 1998, he 
was given diagnoses of "post phlebitic syndrome of his left 
leg secondary to harvesting of his [left] greater saphenous 
vein with wound complications" and "osteoarthritis left 
knee with mild contracture secondary to scarring and old 
abscess in the area."  A private physician, Karl E. Epstein, 
M.D., also opined in an October 1998 letter that the veteran 
"underwent cardiac bypass surgery with a left saphenous vein 
graft which became infected and caused scarring with residual 
left knee contracture," and VA outpatient records dated in 
June 2000 indicate that the veteran may have nerve injury as 
a result of saphenous vein stripping.  Under the 
circumstances, the Board is persuaded that the veteran has 
incurred additional disability of the left leg attributable 
to VA surgical treatment, not the result of his own willful 
misconduct, which is neither the mere result of the natural 
progress of the condition, nor the necessary or intended 
result of such treatment.  The claim for compensation 
benefits for disability of the left leg is therefore granted.

(The precise nature, scope, and severity of the resulting 
left leg disability is a matter for the RO to consider in 
rating the veteran's impairment, taking into account, among 
other things, the prohibition against pyramiding set forth at 
38 C.F.R. § 4.14 (2001).)

On November 9, 2000, while the veteran's appeal of this claim 
was pending, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  Thereafter, 
on August 29, 2001, VA promulgated regulations to implement 
the new law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  With the exception of the amendments to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the provisions 
of the VCAA and associated regulations are applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  See VCAA 
§ 7(a), reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) 
(Historical and Statutory Notes, Effective and Applicability 
Provisions); 66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 
11-2000, 66 Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information or evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  VA is also required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate the claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  In addition, VA is required to afford 
a claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In the present case, the RO has not yet had an opportunity to 
consider the veteran's claim for compensation under 
38 U.S.C.A. § 1151 in the context of the VCAA.  Nevertheless, 
it is the Board's conclusion that it is not precluded by any 
due process concerns from presently adjudicating that claim.  
This is so because the Board is taking action favorable to 
the veteran by granting the claim.  Granting the claim, 
without first referring it to the RO for consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for compensation benefits under 38 U.S.C.A. § 1151 
for disability of the left leg due to surgery performed by VA 
on June 10, 1997, is granted.


REMAND

The record shows that the veteran reported in March 1996 that 
he received treatment for unspecified conditions at Mission 
Community Hospital in San Fernando, California from 1973 to 
1979.  He also reported receiving treatment for unspecified 
conditions at Cigna Health Care in North Hollywood, 
California, although no dates were provided.  The RO made one 
attempt to obtain the records from Cigna Health Care in March 
1996, but no response was received, and it appears that no 
further efforts were made in that regard.  In addition, with 
respect to the records from Mission Community Hospital, the 
record shows that the RO received information to the effect 
that records from that facility may have been transferred to 
the Westlake Medical Center in Westlake Village, California.  
The veteran submitted a VA Form 21-4142 (Authorization for 
Release of Information) for Westlake Medical Center in July 
1996, but it does not appear that the RO thereafter made any 
attempt to contact that facility.  Moreover, there is a 
letter, but no clinical records, in the file from Karl E. 
Epstein, M.D., and the record does not contain any evidence 
pertaining to the treatment the veteran reports to have 
received for his eyes within six months of service.  Neither 
does the record contain any evidence pertaining to the 
veteran's award of disability benefits by the Social Security 
Administration (SSA) or the industrial accident he was 
reportedly involved in in 1994.  Consequently, because 
additional evidence may exist that is pertinent to the 
pending claims, a remand is required under the VCAA.  
38 C.F.R. § 19.9 (2001).

A remand is also required so that the RO can undertake 
efforts to obtain the veteran's service personnel records.  
This should be done because the veteran claims exposure to 
cold during service, and his personnel records would be 
helpful in corroborating his claimed duty assignments.

The RO should also arrange to have the veteran examined for 
purposes of obtaining medical opinions as to whether he has 
current residuals of cold injury to his ears, nose, cheeks, 
hands, and/or feet, whether he suffers from a disability of 
the eyes that can be attributed to burns in service, and 
whether he has arthritis of the hips and/or osteoporosis that 
can in any way be attributed to service or an already 
service-connected disability.  This is necessary because the 
veteran has reported suffering cold injury and injury to his 
hips during service, and his service records show that he 
suffered burns to his eyes during active duty; because he has 
reported that he has had an indentation on his nose since 
suffering frostbite in service, he has complained of 
persistent or recurrent symptoms with regard to his hands, 
feet, and eyes, and the record contains X-ray evidence of 
arthritis of the hips; and because he has made statements 
regarding continuity of symptoms which indicate that the 
claimed disabilities may be associated with service.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

The Board also finds that the veteran should be re-examined 
for purposes of assessing the current severity of his 
service-connected duodenal ulcer.  This needs to be done in 
order to ensure that the rating examination is based on a 
complete review of the veteran's medical history (including 
any additional evidence obtained on remand), and to obtain 
further clarification as to which of the veteran's 
gastrointestinal symptoms can be attributed to the duodenal 
ulcer as compared to other, non-service-connected 
disabilities (the physician who examined the veteran in March 
1998 provided a rather equivocal opinion on the matter, 
noting that the veteran had gastroesophageal reflux disease 
and "possible" esophagitis that "could" explain his 
symptoms, while at the same time indicating that the veteran 
had a "history" of duodenal ulcer that appeared to be mild 
to moderately active).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
file.  The RO should contact the veteran 
and ask him to provide a list containing 
the names of all medical care providers 
who have treated him for residuals of 
cold injury, disability of his eyes and 
hips, osteoporosis, and/or 
gastrointestinal difficulties.  He 
should also be asked to provide the 
addresses of those care providers, the 
approximate dates of treatment, and 
information as to the particular 
disability treated by each provider.  
After the RO has received this 
information, and after the veteran has 
executed any necessary releases, the RO 
should make reasonable efforts to obtain 
any records of relevant treatment that 
have not already been associated with 
the claims file.  The RO's efforts 
should include efforts to obtain copies 
of any relevant records of VA treatment 
and/or hospitalization that have not 
already been associated with the file, 
the medical records underlying his award 
of SSA disability benefits, evidence 
associated with the industrial accident 
he was reportedly involved in in 1994, 
and evidence pertaining the treatment 
the veteran reports to have received for 
his eyes within six months of service.  
If relevant, the RO's efforts should 
also include efforts to obtain records 
from Mission Community Hospital (now 
apparently held by Westlake Medical 
Center), clinical records from Dr. 
Epstein, and at least one more attempt 
to obtain the records from Cigna Health 
Care.  The RO should continue efforts to 
obtain any pertinent Federal records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  
With regard to non-Federal sources, the 
RO should make an initial request for 
the records from those sources and, if 
the records are not received, at least 
one follow-up request, unless the 
response to the initial request 
indicates that the records sought do not 
exist or that a follow-up request for 
the records would be futile.  If the RO 
is unable to obtain any of the evidence 
sought, the RO should notify the veteran 
of that fact; identify the records that 
it is unable to obtain; briefly explain 
to the veteran the efforts it has made 
to obtain the records; and describe any 
further action to be taken on his claim, 
to include notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to procure.

3.  The veteran should also be notified 
that it would be helpful for him to 
obtain and submit competent (medical) 
evidence showing that he currently 
suffers from residuals of an in-service 
cold injury to his ears, nose, cheeks, 
hands, hips, and/or feet.  He should 
further be notified that it would be 
helpful for him to obtain and submit 
competent (medical) evidence showing 
that he currently suffers from 
disabilities of his eyes that can be 
attributed to in-service burns, and that 
he suffers from disabilities of his hips 
and/or osteoporosis that can in some way 
be attributed to service or an already 
service-connected disability.

4.  The RO should contact the service 
department and request a copy of the 
veteran's complete service personnel 
file.  If the records are not received 
from the service department on the first 
attempt, the RO should continue efforts 
to obtain the records until they are 
procured, unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  The service 
department's response(s), and any 
evidence received, should be associated 
with the claims folders.  If the RO is 
unable to obtain the evidence, the RO 
should notify the veteran of that fact; 
identify the records it has been unable 
to obtain; explain the efforts that it 
has made to obtain them; and describe 
any further action to be taken with 
respect to the claim, to include notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to procure.

5.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for a VA 
gastrointestinal examination for 
purposes of evaluating the severity of 
his service-connected duodenal ulcer.  
The veteran's claims file and a copy of 
this remand should be made available to 
the examiner prior to the examination, 
and the examiner should note in the 
report of the examination that the 
claims file has been reviewed.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical 
manifestations attributable to 
gastrointestinal disability should be 
reported in detail.  The examiner should 
indicate which symptoms are associated 
with the duodenal ulcer, and which are 
due to other, non-service-connected 
disorders.  In so doing, the examiner 
should specifically indicate whether the 
veteran's duodenal ulcer is best 
characterized as mild, moderate, 
moderately severe, or severe; whether 
recurring symptoms of the ulcer occur 
once or twice yearly, two to three times 
a year averaging 10 days in duration, or 
four or more times a year averaging 10 
days or more in duration; whether there 
are continuous moderate manifestations; 
whether the ulcer is productive of 
anemia, weight loss, periodic vomiting, 
recurrent hematemesis or melena; and 
whether the ulcer produces pain that is 
fully or partially relieved by standard 
ulcer therapy.  If certain 
symptomatology cannot be dissociated 
from one disorder or another, that fact 
should be so indicated in the report of 
the examination.  A complete rationale 
for all opinions should be provided.

6.  The RO should also arrange to have 
the veteran scheduled for an examination 
of his eyes.  The veteran's claims file 
and a copy of this remand should be made 
available to the examiner prior to the 
examination, and the examiner should 
note in the report of the examination 
that the claims file has been reviewed.  
The examiner should provide a diagnosis 
for any current disorders affecting the 
veteran's eyes, and should offer an 
opinion as to the medical likelihood 
that any of the noted disorders can be 
attributed to the incident in service in 
which the veteran burned his eyes under 
a sun lamp.  In so doing, the examiner 
should reconcile any findings with the 
report of the veteran's service 
separation examination indicating that 
there were no sequelae of the burns at 
that time, and the recent reports of 
record suggesting that the veteran may 
have a retinopathy due to diabetes 
and/or hypertension.  A complete 
rationale for all opinions should be 
provided.

7.  The RO should, in addition, arrange 
to have the veteran scheduled for an 
examination of his hips.  The veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
prior to the examination, and the 
examiner should note in the report of 
the examination that the claims file has 
been reviewed.  The examiner should 
indicate whether the veteran has 
arthritis of the hips and/or 
osteoporosis, and should offer an 
opinion as to the medical likelihood 
that 

either of those disorders, if present, 
can be attributed to cold injury in 
service, to some other event, disease, 
or injury in service, or to an already 
service-connected disability.  A 
complete rationale for all opinions 
should be provided.

8.  The RO should further arrange to 
have the veteran scheduled for an 
examination of his skin and vascular 
system.  The veteran's claims file and a 
copy of this remand should be made 
available to the examiner prior to the 
examination, and the examiner should 
note in the report of the examination 
that the claims file has been reviewed.  
The examiner should provide a diagnosis 
for any current disorders of the 
veteran's skin and/or vascular system 
(including any scars), and should offer 
an opinion as to the medical likelihood 
that any of the noted disorders can be 
attributed to cold injury the veteran 
reports that he sustained to his ears, 
nose, cheeks, hands, and feet during 
service.  In so doing, the examiner 
should comment on the role, if any, that 
the veteran's non-service connected 
diabetes and laminectomy for spinal 
stenosis may play in causing or 
contributing to his complaints.  A 
complete rationale for all opinions 
should be provided.

9.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claims remaining on appeal.  In so 
doing, the RO should give consideration 
to the assignment of "staged ratings" 
for the service-connected duodenal ulcer 
in accordance with the principles set 
out in Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



